This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1801

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                William Lee Hutchins, Jr.,
                                       Appellant.

                                   Filed July 25, 2016
                                        Affirmed
                                     Larkin, Judge

                              Nicollet County District Court
                                 File No. 52-CR-14-109


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michelle M. Zehnder Fischer, Nicollet County Attorney, James P. Dunn, Assistant
County Attorney, St. Peter, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara L. Martin, Assistant Public
Defender, St. Paul, Minnesota (for appellant)



         Considered and decided by Kirk, Presiding Judge; Connolly, Judge; and Larkin,

Judge.
                         UNPUBLISHED OPINION

LARKIN, Judge

       Appellant challenges the district court’s denial of his motion to suppress a short-

barreled shotgun that police found while searching his vehicle pursuant to his consent.

Appellant argues that the police unconstitutionally expanded their traffic stop of his

vehicle by asking for his consent to search the vehicle. Because the request to search

appellant’s vehicle was supported by reasonable suspicion of illegal activity, the resulting

search was not unconstitutional. We therefore affirm.

                                          FACTS

       Respondent State of Minnesota charged appellant William Lee Hutchins Jr. with

two counts of possession of a firearm by an ineligible person and one count of possession

of a short-barreled shotgun. Hutchins moved to suppress the firearm, arguing, in part,

that the stop of the vehicle in which police found the firearm was unconstitutionally

expanded beyond its permissible scope. The district court held a hearing on Hutchins’s

motion, heard testimony from Officer David Arpin of the St. Peter Police Department,

and found the relevant facts to be as follows.

       Around 1:00 a.m. on March 25, 2014, Minnesota Department of Natural

Resources Conservation Officer Corey Wiebusch observed a vehicle traveling at a slow

speed on a gravel road that intersected Highway 22 in Nicollet County.              Officer

Wiebusch observed the vehicle turn south and then onto Nicollet County Road 15,

heading west. Officer Wiebusch followed the vehicle on County Road 15 for about a

quarter of a mile before it turned into a driveway. After Officer Wiebusch drove past the


                                             2
driveway, he noticed that the vehicle backed out of the driveway and began travelling

east on County Road 15. Given the time of day, Officer Wiebusch considered the driving

conduct suspicious. Officer Wiebusch followed the vehicle and paced it moving at

speeds over the posted speed limit. The officer eventually stopped the vehicle after it

turned into a trailer park in St. Peter.

       Officer Wiebusch approached the vehicle and asked Hutchins, who was driving,

for his driver’s license and proof of insurance. Hutchins provided Officer Wiebusch with

a Minnesota driver’s license but could not produce proof of insurance. Officer Wiebusch

ran a computer check and learned that Hutchins’s license was suspended. He called a

St. Peter police officer, Paul Hagen, and asked him if he knew Hutchins. Officer Hagen

advised Officer Wiebusch that he knew Hutchins. Because Officer Hagen was busy with

another matter, he asked Officer Arpin to assist Officer Wiebusch.

       After speaking with Officer Hagen, Officer Wiebusch asked Hutchins where he

was headed. Hutchins replied that he was just out for a drive. Hutchins indicated that he

was at the trailer park to drop his passenger off at a friend’s home. Officer Wiebusch

asked who the friend was, and neither Hutchins nor his passenger could provide a name.

Officer Wiebusch informed Hutchins that he planned to issue him a citation for driving

with a suspended license. He instructed Hutchins to remain in his vehicle and told

Hutchins that he would be with him shortly.

       Officer Arpin arrived at the trailer park at approximately 1:10 a.m. As Officer

Arpin walked toward Officer Wiebusch’s vehicle, he passed Hutchins, and Hutchins

called out to him saying, “Hey, Arpin, can you get me out of this?” Officer Arpin


                                              3
recognized Hutchins from prior contacts. Officer Arpin responded that it was Officer

Wiebusch’s stop and that Hutchins knew he should not have been driving. As Officer

Arpin spoke with Hutchins, he noticed that Hutchins’s eyes were red, glassy, watery, and

bloodshot.

      Officer Arpin spoke with Officer Wiebusch, who indicated that Hutchins was

driving with a suspended license.     Officer Arpin asked Officer Wiebusch whether

Hutchins had been drinking, and Officer Wiebusch replied that he did not know. Officer

Arpin then asked Officer Wiebusch if the passenger in the vehicle had a valid driver’s

license, and Officer Wiebusch responded that he had not checked the passenger’s status.

      Officer Arpin returned to Hutchins’s vehicle and spoke with the passenger.

Officer Arpin told the passenger that Hutchins’s driver’s license was suspended and that

he wanted to determine if the passenger could drive the vehicle. While Officer Arpin

spoke to the passenger, Officer Arpin noticed an odor of alcohol and asked him to submit

to a preliminary breath test (PBT). The passenger agreed, and the PBT registered a 0.036

alcohol concentration. Hutchins then asked Officer Arpin if he could take a PBT because

he had never taken one before. Officer Arpin tested Hutchins, and his PBT registered a

0.00 alcohol concentration.

      During this interaction, Officer Arpin observed that Hutchins’s pupils were very

large and that he seemed hyper, antsy, talkative, and excitable. Officer Arpin noted that

Hutchins’s demeanor was different than the subdued and quiet demeanor that he had

exhibited in his prior contacts with Officer Arpin. Given Hutchins’s large pupils, his

excited state, and the absence of alcohol in his system, Officer Arpin suspected that


                                           4
Hutchins may have recently used methamphetamine. Officer Arpin asked Hutchins if he

had anything illegal in his vehicle. Hutchins replied “No.” Officer Arpin also asked

Hutchins if he could search his vehicle. Hutchins indicated that he could do so.

       During the ensuing vehicle search, Officer Arpin found a short pump-style

shotgun with a pistol grip in a rolled-up sweatshirt in the rear passenger seat area. Upon

inspection, it appeared that the gun was a shotgun with a sawed-off barrel.

       The district court denied Hutchins’s motion to suppress the shotgun. Hutchins

stipulated to the prosecution’s case under Minn. R. Crim. P. 26.01, subd. 4, to obtain

review of the district court’s ruling, and the district court found him guilty as charged.

This appeal follows.

                                       DECISION

       Hutchins contends that “evidence seized during the search of [his] vehicle must be

suppressed because officers unlawfully expanded the scope of a routine traffic stop” by

asking to search the vehicle. Although Hutchins challenged the basis for the traffic stop

in district court, he does not raise that issue on appeal.

       The United States and Minnesota Constitutions prohibit unreasonable searches and

seizures by the government. U.S. Const. amend. IV; Minn. Const. art. I, § 10. However,

a police officer may initiate a limited, investigative stop without a warrant if the officer

has reasonable, articulable suspicion of criminal activity. State v. Munson, 594 N.W.2d

128, 136 (Minn. 1999) (citing Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968)). “[E]ach

incremental intrusion during a stop must be strictly tied to and justified by the

circumstances which rendered the initiation of the stop permissible.” State v. Askerooth,


                                               5
681 N.W.2d 353, 364 (Minn. 2004) (quoting Terry, 392 U.S. at 19, 88 S. Ct. at 1878)

(quotation marks omitted).

      Under the Minnesota Constitution, “an intrusion not strictly tied to the

circumstances that rendered the initiation of the stop permissible must be supported by at

least a reasonable suspicion of additional illegal activity.” State v. Smith, 814 N.W.2d

346, 350 (Minn. 2012). The extension of a traffic stop does not violate Minn. Const. art.

I, § 10 “as long as each incremental intrusion during the stop is tied to and justified by

one of the following: (1) the original legitimate purpose of the stop, (2) independent

probable cause, or (3) reasonableness, as defined in Terry v. Ohio.” Id. (quotation

omitted). “When a search is conducted pursuant to consent . . . , neither probable cause

nor a warrant is required.” State v. Pilot, 595 N.W.2d 511, 519 (Minn. 1999). However,

“in the absence of reasonable, articulable suspicion a consent-based search obtained by

exploitation of a routine traffic stop that exceeds the scope of the stop’s underlying

justification is invalid.” State v. Fort, 660 N.W.2d 415, 416 (Minn. 2003).  

      In assessing reasonable suspicion, Minnesota courts “consider the totality of the

circumstances and acknowledge that trained law enforcement officers are permitted to

make inferences and deductions that would be beyond the competence of an untrained

person.” State v. Richardson, 622 N.W.2d 823, 825 (Minn. 2001) (discussing reasonable

suspicion in context of initial investigatory stop). The reasonable-suspicion standard is

“less demanding than probable cause,” but requires more than an unarticulated “hunch.”

State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008) (quotation omitted). This court

reviews a district court’s determination of reasonable suspicion de novo, but accepts the


                                            6
district court’s factual findings unless they are clearly erroneous. Smith, 814 N.W.2d at

350.  

         Hutchins compares the circumstances of this case to those in State v. Fort. In

Fort, two officers stopped a vehicle for speeding and having a cracked windshield. 660

N.W.2d at 416. After determining that neither the driver nor the passenger had a valid

driver’s license, the officers decided to tow the vehicle. Id. at 417. One of the officers

questioned the passenger about whether there were any drugs or weapons in the vehicle

or in his possession and asked the passenger if he could search him for drugs or weapons.

Id. The passenger consented to the search, which resulted in the recovery of crack

cocaine. Id.

         The Minnesota Supreme Court noted that the only grounds offered for the

expansion of the traffic stop were that the stop occurred in a “‘high drug’ area” and that

the officer intended to give the passenger a ride home and therefore conducted the search

for purposes of officer safety. Id. at 419. The court ultimately concluded there was not a

valid basis to expand the traffic stop because the investigation of narcotics and weapons

was not connected to the purpose of the stop and there was no reasonable, articulable

suspicion of any other crime. Id.  

         The facts in this case are distinguishable from those in Fort. Officer Arpin

observed multiple indicia that Hutchins had recently used a controlled substance:

(1) Hutchins’s eyes were red, glassy, watery, and bloodshot; (2) Hutchins’s pupils were

very large; (3) Hutchins seemed hyper, antsy, talkative, and excitable, which was

different from the subdued and quiet demeanor that he exhibited during his prior contacts


                                            7
with Officer Arpin, and (4) Hutchins behaved strangely, asking Officer Arpin if he could

get Hutchins out of the traffic stop and requesting to take a PBT.          Based on his

observations, including the lack of alcohol in Hutchins’s system, Officer Arpin

reasonably suspected that Hutchins had recently used methamphetamine.                  See

Richardson, 622 N.W.2d at 825 (noting that in determining whether reasonable suspicion

exists, courts acknowledge that “trained law enforcement officers are permitted to make

inferences and deductions that would be beyond the competence of an untrained

person”).

       Unlike the officer in Fort, Officer Arpin did not turn a routine traffic stop into a

broad investigation of uncertain wrongdoing. We note that Hutchins himself initiated his

conversations with Officer Arpin. In addition, Officer Arpin made his incriminating

observations of Hutchins while asking Hutchins’s passenger questions to determine

whether he could drive the car from the scene and that questioning was tied to the

original purpose of the traffic stop.

       The facts in this case more closely resemble those in State v. Volkman, 675

N.W.2d 337 (Minn. App. 2004). In Volkman, an officer woke up a driver who was

sleeping in his truck on a gravel road. 675 N.W.2d at 339. The driver claimed that he

was tired and that he had pulled off the road to sleep. Id. at 340. The officer observed

that the driver “was disoriented, his eyes were red and bloodshot, . . . he was confused

about where he was,” and “‘it took him a long time to answer questions.’” Id. at 339-40.

The driver still appeared “groggy” 20 minutes after the officer woke him. Id. at 340

(quotation marks omitted). Based on those observations, and because the officer did not


                                            8
smell alcohol, the officer suspected that the driver was under the influence of a controlled

substance. Id.

       The driver’s state of confusion also caused the officer to suspect that drugs might

be inside the truck. Id. The officer asked the driver if he could search the truck, and the

driver consented to the search, which resulted in the discovery of drug evidence. Id.

This court concluded that the officer’s observations, “unlike the subjective conclusions in

Fort, presented a particularized reason for expansion of the original stop and a basis for

[the officer’s] request for consent to search the vehicle.” Id. at 341-42.

       Like the officer in Volkman, Officer Arpin observed multiple indicia of controlled-

substance use. Those observations led the officer to suspect that Hutchins had recently

used methamphetamine and provided a particularized suspicion of criminal activity. See

Minn. Stat. § 169A.20, subd. 1(2) (2012) (criminalizing driving under the influence of a

controlled substance); Volkman, 675 N.W.2d at 342; see also Minn. Stat. § 152.02, subd.

3(a), (d)(2) (2012) (classifying methamphetamine as a Schedule II controlled substance);

Minn. Stat. §§ 152.021, subd. 2(a)(1), .022, subd. 2(a)(1), .023, subd. 2(a)(1), (6), .024,

subd. 2(2), .025, subd. 2 (2012) (criminalizing possession of methamphetamine). And

that suspicion justified expansion of the original stop to include Officer Arpin’s request

to search the vehicle. See Volkman, 675 N.W.2d at 341-42.

       Hutchins argues that “even if Arpin had reasonable suspicion that [he] was under

the influence of a controlled substance, [Officer Arpin’s] actions were not reasonably

related to investigating that potential offense.” Hutchins contends that “[i]f Arpin had

reasonable suspicion that Hutchins was under the influence of a controlled substance,


                                              9
Arpin should have conducted field sobriety tests rather than perform a full-blown,

invasive search.” Hutchins asserts that conducting field sobriety tests would have been

strictly tied to Officer Arpin’s suspicion and that searching Hutchins’s vehicle was not

tailored to the offense Officer Arpin was investigating.

       Although Officer Arpin could have conducted field sobriety tests, his request for

consent to search Hutchins’s vehicle nonetheless was a permissible expansion of the

traffic stop. It was reasonable for Officer Arpin to suspect that someone who appeared to

have used methamphetamine before driving might have methamphetamine evidence in

the vehicle he was driving. See id. (concluding that officer’s observations suggesting

motorist was under the influence of a controlled substance presented a particularized

reason for expansion of the original stop and a basis for officer’s request to search

motorist’s vehicle).

       In sum, the circumstances in this case gave rise to reasonable suspicion that

Hutchins was involved in illegal activity beyond that which justified the initial traffic

stop. That suspicion justified expanding the scope of the traffic stop to include the

request to search Hutchins’s vehicle. See id. at 342. Because Officer Arpin’s expansion

of the traffic stop was justified by reasonable suspicion of additional illegal activity, the

district court did not err by denying Hutchins’s motion to suppress.

       Affirmed.




                                             10